DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 6/17/22 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 169-178 are pending.
Withdrawal of Rejections/Objections
	The rejection of claims 170-172 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claims.

Response to Arguments

Request for Information under 37 CFR 1.105
	The Examiner still requests information under 37 CFR 1.105.  While the abstract is available (see document below), this abstract was submitted as part of meeting where posters were presented.  The Examiner would like a copy of the material shown in the poster.	

TITLE:              Engineering strategies to control stoichiometry, site of
                    conjugation, serum stability and effector functions of
                    antibody-drug conjugates.
AUTHOR:             Dimasi, Nazzareno (correspondence); Fleming, Ryan
CORPORATE SOURCE:   MedImmune, Gaithersburg, MD, United States. 
SOURCE:             Cancer Research, (1 Oct 2014) Vol. 74, No. 19, Supp. SUPPL.
                    1. Abstract Number: 660.
                    Meeting Info: 105th Annual Meeting of the American
                    Association for Cancer Research, AACR 2014. San Diego, CA,
                    United States. 05 Apr 2014-09 Apr 2014
                    ISSN: 0008-5472
DIGITAL OBJECT ID:  10.1158/1538-7445.AM2014-660
PUBLISHER:          American Association for Cancer Research Inc..
DOCUMENT TYPE:      Journal; Conference; (Conference Abstract)
FILE SEGMENT:       CONF
FILE SEGMENT:       Intellectual Indexing
LANGUAGE:           English
SUMMARY LANGUAGE:   English
ENTRY DATE:         Entered Embase: 3 Feb 2015
                    Last Updated on Embase: 3 Feb 2015
AB   A promising approach to enhance the antitumor activity of antibodies and
     reduce the systemic toxicity of small molecule anti-cancer drugs is to
     covalently attach the small molecule to the antibody thus forming
     antibody drug conjugates (ADCs).  Conventionally, ADCs are produced
     by chemical conjugation of drugs to antibodies through either lysine
     side chain amines or native cysteine sulfhydryl groups generated by
     reduction of interchain disulfide bonds.  Both of these methods yield
     heterogeneous conjugates with complex biophysical properties.  To limit
     these liabilities, we have designed, characterized, and validated antibody
     variants, which allow precise control of the site of conjugation and the
     drug load; such as two and/or four drugs per antibody can be
     site-specific conjugated.  These engineered antibody variants can be
     efficiently and site-specifically conjugated with drug payloads at
     milligram and gram scales to yield homogenous ADC products.  Engineered
     antibody variants described here retain antigen-binding affinities, FcRn
     binding, and have biochemical, biophysical and manufacturability
     properties similar to their non-engineered parent antibodies.  Upon
     conjugation to highly cytotoxic drugs with anti-mitotic and/or DNA
     alkylating activities, the antibody variants have potent in vitro and in
     vivo anti-tumor activity.  Furthermore, we describe ADCs vehicles that
     provide efficient scaffolds for site-specific conjugation of drugs
     while offering the opportunity to minimize off-target toxicities often
     observed with ADCs as a result of their binding to cells expressing
     Fc-gamma receptors.  Finally, we show the impact of the identified sites
     for drug conjugation on the in vivo pharmacokinetic and safety profile of
     ADCs in rats.  Our strategies for engineering ADCs with defined sites for
     conjugation, controlled drug loads, potentially decreased off-target
     toxicity, and optimal serum stability are broadly applicable to any
     full-length IgG or Fc-containing therapeutics as they involve the Fc
     constant domain of the antibody.

Response to Arguments
	Applicant indicates that they have provided a copy of the poster.  The copy provided by applicant is illegible and part of the right side of poster has been cut off.  Applicant needs to provide a legible copy of the poster with all the material present.
Specification
The disclosure remains objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See page 91.
Response to Arguments
Applicant argues that the text is a web address and not a browser executable code.  The Examiner typed the text into Google and found the link to be an active link.  The hyperlink needs to be inactivated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 169-178 remain rejected under 35 U.S.C. 103 as being unpatentable over Howard et al US 2011/0256157 in view of McDonagh et al US 2008/0305044, Zhao et al WO 2014/080251 (priority to 11/24/2012), Huber et al US 2013/0011401, Hezareh et al J. Virol. (2001) 75(24): 12161, Chennamsetty et al US 2012/0148580 and Ledbetter et al US 20050136049. The reasons for this rejection are of record in the non-final action mailed 3/17/22.
	Applicant argues that the conjugate of the AbBJ topology (which is the presently claimed conjugate) has (1) lower, and more tightly controlled DAR, (2) improved efficacy and (3) improved stability as compared to stochastically conjugated ADC and cites Examples 1, 2 and 4 of the specification.  While the conjugates of the AbBJ topology do show this, this is an expected result using the engineered antibodies of McDonagh et al.   McDonagh et al discloses that
 “due to the non-site-restricted nature of these residues, it is difficult to avoid undesirable couplings at residues that lie within or are in close vicinity to the antigen binding site (ABS), leading to reduced affinity and heterogeneous antigen-binding properties” (para 6)

 and that these “and other limitations and other problems of the past are solved” 

by their invention (para 9) (emphasis added). 

 Howard et al also discloses problems associated when forming conjugates.  As stated 

in the rejection, Howard et al 

“discloses drug loading (p=1-8) and the importance of controlling the number of drugs attachment sites.  In para. 534 the reference discloses that the loading of 5 or more drugs results in aggregation, insolubility and toxicity.  The reference goes on to state that typically the reduction of the disulfide bridges to expose the cysteine thiols for drug attachment needs to done to control the number of cysteine thiols available for attachment (para. 535).  In para. 536, the reference again discloses the need for controlling the location of drug and that antibody engineering to introduce a cysteine at a single site on a heavy or light chain results in the controlling the where the attachment site is and how many drugs can be attached.”  

Thus, problems discussed in Howard et al include, aggregation, insolubility and toxicity due to excess drug loading and this problem can be controlled by reduction of disulfide bridges.  In the background, McDonagh et al states that the approach of 
“direct labeling relies on the reduction of disulfide (S--S) bonds, with the possible risk of protein fragmentation.  Incomplete reduction of such bonds can lead to heterogeneous patterns of attachment” (para 6) (emphasis added)

 McDonagh also states that their invention solves this problem and other problems (para 9). These passages show that Howard et al discloses problems of aggregation, insolubility and toxicity and proposes to solve the problem by the reduction of disulfide bond method and McDonagh et al states that the approach of reduction of disulfide bond method causes other problems and their invention using engineered antibodies solves these problems.  Thus, McDonagh et al solved the problem of aggregation (i.e. making the conjugate more stable), insolubility (i.e. making the conjugate more soluble) and toxicity (i.e. reducing the toxicity thereby making the conjugate more effective).  Thus, the use of the engineered antibodies of McDonagh et al solves the problems associated with conjugation.
	Applicant argues that McDonagh would not lead to the presently claimed BJ topology, that there is a lengthy listing of permutations of interchain cysteine substitutions and that applicant’s BJ topology is not among the possibilities listed in para 89-96 or in the Examples.  Para. 74 of McDonagh et al states “an engineered antibody has an amino acid substitution of at least one interchain cysteine residue, while retaining at least one interchain cysteine residue for conjugation to a diagnostic, preventative or therapeutic agent.”  Para 76 further defines the interchain cysteine residues as LC214, HC220 (referred to C sub H1 cysteine), HC226 and HC229 (hinge region cysteines).  This is further supported by Table 1 which shows substitutions at one or more of these four places.  Thus, there is not a lengthy list of permutations of interchain substitutions as there are only four places where the substitutions can be.  Furthermore, para 87 states “the engineered antibody comprises light chains each having an amino acid substitution of the C.sub.L interchain cysteine residue”.  As per para 76, the light chain substitution can only be at LC214.  Para 87 further states “and heavy chains each having the C.sub.H1 interchain cysteine residue and having an amino acid substitution of at least one of the hinge region interchain cysteine residues. In a related embodiment, an immunoconjugate of the engineered antibody has active moieties conjugated to the C.sub.H1 interchain cysteine residues and to the remaining interchain cysteine residues of the hinge region.”  As per para 76, this would mean that HC220 is intact and where the conjugation takes places.  This paragraph also states “having an amino acid substitution of at least one of the hinge region interchain cysteine residues” (emphasis added) and this means that both of the hinge region interchain cysteines can be substituted. As per para 76, the hinge region has HC226 and HC229.  If both are substituted, then it is clear that the conjugation can only be at HC220.  This reads on applicant’s BJ topology.  Furthermore, paragraph 88 of McDonagh also shows a topology similar to applicant’s BJ topology.  Para 88 shows LC214 substitution, HC 220 intact and where conjugation occurs and substitution at the hinge region interchain cysteine residues.  The stated substitutions are further supported by Table 1.  This table shows engineered antibodies with HC226 and HC229 substitutions (C4v2) and antibodies with substitutions at L214 (c2v1).  Thus, in view of the paragraphs 87 and 88 and Table, 1 it is clear that the interchain cysteines substitutions can only be at LC214, HC220, HC226 and/or HC229. In view of para 87 and 88, it is clear that the conjugation is at HC220 and that the LC214, and HC226 and HC229 can be substituted and there are scenarios which read on applicant’s BJ topology.
	Applicant also argues that McDonagh states that the substitution of interchain cysteines could potentially lead to a decrease in ADC stability, fragmentation or loss of immunoreactivity (citing para 6).  Para 6 does not state this.  Para 6 states “the conjugation of drugs and radionuclides is accomplished through covalent attachments to side chains of amino acid residues. Due to the non-site-restricted nature of these residues, it is difficult to avoid undesirable couplings at residues that lie within or are in close vicinity to the antigen binding site (ABS), leading to reduced affinity and heterogeneous antigen-binding properties. Alternatively, conjugation can be directed at sulfhydryl groups. However, direct labeling relies on the reduction of disulfide (S--S) bonds, with the possible risk of protein fragmentation. Incomplete reduction of such bonds can lead to heterogeneous patterns of attachment.” (emphasis added).  Para 6 is in the background section and it is stating the problems found with conjugates using the method of covalent attachment to side chains or the method of direct conjugation using reduction of disulfide bonds.  This paragraph is not discussing the method of using “substitution of interchain cysteines” as indicated by applicant.  In fact, as clearly stated in para 9, McDonagh’s invention of substitutions at interchain cysteines solves the problems discussed in the background section.
	Applicant argues that there is no explanation as to why one would combine the references or why one would have a reasonable expectation of success in obtaining the presently claimed invention.  The reasons for combining the references and reasonable expectation of success were clearly stated in the rejection (see pages 8-9 of non-final action mailed 3/17/22) and is re-iterated here
"Since Howard et al discloses the formation of immunoconjugates with anti-CD22 and PBD (reads on ConjE) wherein the attachment site needs to be controlled to overcome aggregation, insolubility and toxicity and uses techniques such as reduction of disulfide bonds and since McDonagh et al discloses that direct labeling by reduction of disulfide bonds results in risk of protein fragmentation and incomplete reduction and that they have overcome the issue by using engineered antibodies having “light chains each having an amino acid substitution of the CL interchain residue” (which would be LC 214)  “and heavy chain each having the CH1 interchain cysteine residue” (which would be HC 220) and “having an amino acid substitution of at least one of the hinge region interchain cysteine residues” (which would be either HC 226 and/or HC229) and this engineered antibody is used to form an immunoconjugate and the therapeutic agent is conjugates at the CH1 interchain cysteine (i.e. HC 220), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the methods of McDonagh et al to modify the antibody to CD22 and the site specifically attached PBD to said antibody with the expected benefit of creating a functional immunocojugate of anti-CD22 and PBD for the treatment of cancer.”

Furthermore, McDonagh et al discloses that
 “due to the non-site-restricted nature of these residues, it is difficult to avoid undesirable couplings at residues that lie within or are in close vicinity to the antigen binding site (ABS), leading to reduced affinity and heterogeneous antigen-binding properties” (para 6)

 and that these “and other limitations and other problems of the past are solved” by their invention (para 9) (emphasis added). 

 Howard et al also discloses problems associated when forming conjugates.  As stated 

in the rejection, Howard et al 

“discloses drug loading (p=1-8) and the importance of controlling the number of drugs attachment sites.  In para. 534 the reference discloses that the loading of 5 or more drugs results in aggregation, insolubility and toxicity.  The reference goes on to state that typically the reduction of the disulfide bridges to expose the cysteine thiols for drug attachment needs to done to control the number of cysteine thiols available for attachment (para. 535).  In para. 536, the reference again discloses the need for controlling the location of drug and that antibody engineering to introduce a cysteine at a single site on a heavy or light chain results in the controlling the where the attachment site is and how many drugs can be attached.”  

Thus, problems discussed in Howard et al include, aggregation, insolubility and toxicity due to excess drug loading and this problem can be controlled by reduction of disulfide bridges.  In the background, McDonagh et al states that the approach of 
“direct labeling relies on the reduction of disulfide (S--S) bonds, with the possible risk of protein fragmentation.  Incomplete reduction of such bonds can lead to heterogeneous patterns of attachment” (para 6) (emphasis added)

 McDonagh also states that their invention solves this problem and other problems (para 9). These passages show that Howard et al discloses problems of aggregation, insolubility and toxicity and proposes to solve the problem by the reduction of disulfide bond method and McDonagh et al states that the approach of reduction of disulfide bond method causes other problems and their invention using engineered antibodies solves these problems.  Thus, McDonagh et al solved the problem of aggregation (i.e. making the conjugate more stable), insolubility (i.e. making the conjugate more soluble) and toxicity (i.e. reducing the toxicity thereby making the conjugate more effective).  Thus, the use of the engineered antibodies of McDonagh et al solves the problems associated with conjugation. Thus, one would combine the references.  Furthermore, since McDonagh et al solves the problems of conjugations, one would have a reasonable expectation of success.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 169-178 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 and 17 of Howard U.S. Patent No. 9889207 in view of in view of Howard et al US 2011/0256157, McDonagh et al US 2008/0305044, Huber et al  US 2013/0011401, Hezareh et al J. Virol. (2001) 75(24): 12161, Chennamsetty et al US 2012/0148580 and Ledbetter et al US 20050136049.  The reasons for this rejection are of record in the non-final action mailed 3/17/22.
Applicant refers to the arguments with respect to the 103 rejection.  These have been addressed above.


Claims 169-178 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of van Berkel et al U.S. Patent No. 9919056 in view of in view of Howard et al US 2011/0256157, McDonagh et al US 2008/0305044, Huber et al US 2013/0011401, Hezareh et al J. Virol. (2001) 75(24): 12161, Chennamsetty et al US 2012/0148580 and Ledbetter et al US 20050136049.  The reasons for this rejection are of record in the non-final action mailed 3/17/22.
Applicant refers to the arguments with respect to the 103 rejection.  These have been addressed above.


Claims 169-178 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Howard U.S. Patent No. 10,646,584 in view of in view of Howard et al US 2011/0256157, Zhao et al WO 2014/080251 (priority to 11/24/2012, McDonagh et al US 2008/0305044, Huber et al US 2013/0011401, Hezareh et al J. Virol. (2001) 75(24): 12161, Chennamsetty et al US 2012/0148580 and Ledbetter et al US 20050136049.  The reasons for this rejection are of record in the non-final action mailed 3/17/22.
Applicant refers to the arguments with respect to the 103 rejection.  These have been addressed above.


Claims 169-178 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of copending Application No. 17223712 in view of Howard et al US 2011/0256157, Zhao et al WO 2014/080251 (priority to 11/24/2012),  McDonagh et al US 2008/0305044, Huber et al  US 2013/0011401, Hezareh et al J. Virol. (2001) 75(24): 12161, Chennamsetty et al US 2012/0148580 and Ledbetter et al US 20050136049.  The reasons for this rejection are of record in the non-final action mailed 3/17/22.
Applicant refers to the arguments with respect to the 103 rejection.  These have been addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643